Citation Nr: 1452345	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-01 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than August 1, 2010, for additional compensation benefits based on recognition of a dependent spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The veteran had active service from March 1973 to December 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. In July 2004, the RO requested the Veteran verify his marital status.  It notified him that if it did not receive the evidence within one year, additional benefits would not be paid for the period prior to receipt. 

2. VA did not receive the requested information until July 6, 2010.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than August 1, 2010, for additional compensation for a dependent spouse are not met.  38 U.S.C.A. §§ 1115, 5110, 5111 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.400, 3.401 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA does not apply to some claims, including the Veteran's.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  VCAA notice is unnecessary because the outcome of this issue depends exclusively on documents which are already contained in the Veteran's VA claims folder.  The United States Court of Appeals for Veterans Claims has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

Notwithstanding this, VA provided the Veteran with the regulations governing his claim for an earlier effective date for payment of additional benefits for a dependent spouse.  He was also afforded the opportunity to submit additional evidence and testify at a Board hearing, but he declined.

Merits Analysis

The Veteran contends 1) VA had actual knowledge of his second marriage in February 1983, and 2) VA failed to process a VA Form 21-686(c), "Declaration of Status of Dependents," he mailed January 27, 2005.

This case turns on 38 U.S.C.A. § 5110(f).  This section provides: 

An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action. 

VA received evidence of the Veteran's second marriage in February 1983.  At the time, the Veteran had a noncompensable disability rating.  

VA increased the Veteran's disability rating increased to 30 percent in a July 2004 rating decision.  In a July 16, 2004 letter, VA notified the Veteran of the increase.  Pursuant to 38 C.F.R. § 3.4(b)(2), VA informed the Veteran that an additional amount of compensation may be payable for a spouse and child where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  VA instructed the Veteran to return the enclosed VA Form 21-686(c) within one year from the date of the letter, i.e., July 16, 2005, to receive the dependent compensation.  It noted that "if [VA] d[id] not receive the evidence within one year from the date of the letter," the effective date of the additional compensation would be "the date [VA] receive[s] the evidence."

Per his VA Form 9, the Veteran claims he mailed the Form 21-686(c) on January 27, 2005.  There is no evidence the form was mailed or that VA received it.  
VA received a Form 21-686(c) on July 6, 2010, processed it, and added the Veteran's second wife to his award that same date.

Although VA was aware of the Veteran's second marriage in February 1983, he was not granted a 30 percent rating - and thereby entitled to dependency compensation - until July 2004.  Thus, notwithstanding VA's knowledge of his second marriage, the Veteran was required, pursuant to 38 U.S.C.A. § 5110(f), to reaffirm his marital status by July 16, 2005.  VA mailed the letter to the Veteran's address of record, without any indication of failed delivery.  Indeed, the Veteran does not claim he did not receive the VA letter, and the Board finds he would not have claimed to have mailed Form 21-686(c) but for receiving the letter.

The Board also finds the Veteran should have realized VA did not receive his Form 21-686(c) in 2005 because his monthly compensation did not increase after he submitted the form.  Indeed, he took no action until 5.5 years after purportedly mailing the initial form.  

In sum, the first claim of entitlement to additional benefits based on a dependent spouse, with proper evidence of such dependency, was received July 6, 2010.  As such, that is the effective date of entitlement to additional compensation benefits based on dependency.  See 38 C.F.R. §§ 3.158(a), 3.400, 3.401(b).



ORDER

Entitlement to an effective date earlier than August 1, 2010, for payment of additional benefits for a dependent spouse is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


